DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121 (Fig. 2); 201, 202, 210 (Fig. 4A); 681 (Fig. 6); 702 (Fig. 7A); 766 (Fig. 7B); 1166M (Fig. 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4, 6, and 9 are objected to because of the following informalities:  
In claim 4, line 2, “the an add-on dose setting member” should be “the [[an]] add-on dose setting member”
In claim 6, line 3, “a reservoir” should be “the drug reservoir”
In claim 9, line 1, “a drug delivery” should be “a drug delivery device”
In claim 9, “a housing” should be “the housing;” “a drug reservoir” should be “the drug reservoir;” “drug expelling structure” should be “the drug expelling structure;” “a rotatable dose setting member” should be “the rotatable dose setting member;” “a user” should be “the user;” “a dose amount” should be “the dose amount;” “a release member” should be “the release member;” “an indicator” should be “the indicator” – examiner notes that any additional element that was previously cited in the preamble of claim 1 should be “the” element of claim 9
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sanofi-Aventis (EP 3103492, provided by the applicant).
Regarding claim 1, Sanofi-Aventis discloses:
An add-on device (20; Fig. 2) adapted to be releasably mounted on a drug delivery device (1; Fig. 1), the drug delivery device (20) comprising: a housing (10), a drug reservoir (14) or structure for receiving a drug reservoir, drug expelling structure (¶0023 – “piston in insulin container 14”) comprising a rotatable dose setting member (12) allowing a user to set a dose amount of drug to be expelled (¶0023 – “dosage knob 12”), a release member (11) actuatable between a proximal position (Fig. 3) and a distal position (¶0023 – when injection button 11 is pushed), the proximal position (Fig. 3) allowing a dose amount to be set (¶0023 – before the injection button 11 is pushed, the dose is able to be set), the distal position allowing the drug expelling structure to expel a set dose (¶0023 – “then injection button 11 is pushed, the insulin dose displayed in display window 13 will be ejected from injection device 1”), and an indicator (70) adapted to move during expelling of a dose amount (¶0020 – “dosage window 13 may be in the form of an aperture in the housing 10, which permits a user to view a limited portion of a number sleeve 70 that is configured to move when the dosage knob 12 is turned, to provide a visual indication of a currently programmed dose”), the amount of movement being indicative of the size of the expelled dose amount (¶0020), the add-on device (20) comprising an outer assembly (23; Fig. 3) being releasably attachable to the drug delivery device housing (10) (¶0032 – the add-on device 20 can be attached and detached via outer assembly 23), and an inner assembly (24), the outer assembly (23) comprising: an add-on dose setting member (23), and an add-on release member (26) axially moveable relative to the add-on dose setting member (23) between a dose setting state and a dose expelling state (¶0034 – the “outer portion 26 can be moved axially relative to the inner portion 27 and one or more resilient members, such as springs 29, may be provided to bias the outer portion 26 away from the inner portion 27” during dose setting and moves back to its initial position during dose expelling), the inner assembly (24) comprising: an inner member (24) adapted to non-rotationally engage the dose setting member (12) (Fig. 3; 44; ¶0030 – the inner member 24 is non-rotational with respect to the dose setting member 12 because of padding 44), sensor structure (51; Fig. 5) adapted to detect the amount of rotation of the indicator (70) during expelling of a dose amount (¶0044 – movement of the dose setting knob 12 is proportional to movement of the indicator 70; sensor 51 measures movement of the dose setting knob 12 by sensing movement between the outer member 23 and inner member 24), and an actuator (27) axially moveable between a proximal position and a distal position relative to the inner member (24) (¶0034 – inner member 24, specifically via springs 29, moves with respect to the actuator 27), the actuator (27) being adapted to engage and actuate the release member (11) when moved distally (¶0035 – the distal movement of the actuator 27 is when the add-on device 20 is attached to the injection device 1), wherein: with the add-on release member (26) in the dose setting state the add-on dose setting member (23) and the inner member (24) are rotationally coupled to each other (¶0036 – “first configuration” where rotation is prevented), with the add-on release member (26) in the dose expelling state the add-on dose setting member (23) and the inner member (24) have been rotationally de-coupled from each other (¶0036 – “second configuration” where rotation is prevented), the add-on release member (26) having axially engaged the actuator (27), the axial engagement being adapted to minimize transfer of rotation (Fig. 3), whereby in a mounted state the actuator (27) can be moved axially into engagement with the release member (26) without rotational forces being transferred between the add-on dose setting member (23) and the inner member (24) or between the add-on release member (26) and the actuator (27) (¶0036; Fig. 4 – when mounted, the release member 26 can be moved with respect to the actuator 27 but rotation between the different elements of the add-on device 20 is prevented by the lock formation of a protrusion 40 in one of 23, 24 within a recess 42 of the other of 23, 24).
Regarding claim 2, Sanofi-Aventis discloses:
The add-on device (20) as in claim 1, wherein the actuator (27) is in the form of a sensor assembly (31; ¶0035 – the actuator 27 is provided with electrical contacts 31 to detect when release member 26 contacts actuator 27), the sensor structure (51) forming part of the sensor assembly (31) (¶0039 – the contacts 31, 30 is part of processor arrangement 50 which further comprises sensor structure 51) and moving axially therewith (¶0035).
Regarding claim 9, Sanofi-Aventis discloses:
The add-on device as in claim 1 in combination with a drug delivery (1; Fig. 1) comprising: a housing (10), a drug reservoir (14) or structure for receiving a drug reservoir, drug expelling structure (¶0023 – “piston in insulin container 14”) comprising a rotatable dose setting member (12) allowing a user to set a dose amount of drug to be expelled (¶0023 – “dosage knob 12”), a release member (11) actuatable between a proximal position (Fig. 3) and a distal position (¶0023 – when injection button 11 is pushed), the proximal position (Fig. 3) allowing a dose amount to be set (¶0023 – before the injection button 11 is pushed, the dose is able to be set), the distal position allowing the drug expelling structure to expel a set dose (¶0023 – “then injection button 11 is pushed, the insulin dose displayed in display window 13 will be ejected from injection device 1”), and an indicator (70) adapted to move during expelling of a dose amount (¶0020 – “dosage window 13 may be in the form of an aperture in the housing 10, which permits a user to view a limited portion of a number sleeve 70 that is configured to move when the dosage knob 12 is turned, to provide a visual indication of a currently programmed dose”), the amount of movement being indicative of the size of the expelled dose amount (¶0020).
Claims 10, 11, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Banik (US 2011/0257604).
Regarding claim 10, Banik discloses:
An assembly (Figs. 1, 3) comprising a drug delivery device (100; Fig. 1) and an add-on device (111; Fig. 3) adapted to be releasably mounted on the drug delivery device (100) (¶0038 – “additive force device 111” means that the add-on device can be mounted and removed from the drug delivery device 100), the drug delivery device (100) comprising: a device housing (13; Fig. 2) defining a general axis, a drug reservoir (12) or structure for receiving a drug reservoir, drug expelling structure (15) comprising a rotatable device dose setting member (24) allowing a user to set a dose amount of drug to be expelled (¶0006 – “dose knob/button 24 allows a user to set the dosage of medication to be injected”), and a device release member (24) actuatable between a proximal position and a distal position, the proximal position allowing a dose amount to be set (¶0006), the distal position allowing the drug expelling structure (15) to expel a set dose (¶0007 – “dose knob/button 24 has a dual purpose and is used both to set the dosage of the medication to be injected and to inject the dosed medicament”), the add-on device (111) comprising: first coupling structure (138; Fig. 19; ¶0048) adapted to releasably engage the device housing (10) (¶0048 – “a pair of flexible legs 138 extends downwardly from the base and are adapted to secure the additive force device 111 to the drug delivery pen”), second coupling structure (133) adapted to releasably engage the device dose setting member (24) (¶0054 – “Inward movement of the inner barrel 133 results in inward movement of the pen knob 24, which is keyed to the inner barrel 133, thereby administering medicament in accordance with normal operation of the drug delivery pen 100”), an add-on dose setting member (135; Fig. 4) which, with the add-on device (111) mounted on the drug delivery device (100), is arranged to be (i) rotationally free but axially locked relative to the device housing (100) (¶0051 – “fingers 123 are not flexed inwardly such that the pen knob 24 rotates with rotation of the loading barrel 135, thereby allowing the user to set the dose” – the dose setting member 135 is fixed to the housing 10 via dose knob 24, which allows rotation but prevents axial movement), and (ii) rotationally locked relative to the device dose setting member (24) (¶0051), and an add-on release member (161) axially moveable between a proximal position and a distal position relative to the add-on dose setting member (135), the add-on release member (161) being adapted to engage and actuate the device release member (24) when moved distally (¶0054 – “To make an injection, the user pushes the button 161 of the additive force device 111 toward the drug delivery pen 100. The inner surface 165 of the button 161 contacts the loading barrel 135 such that the loading barrel moves with the button 161”).
Regarding claim 11, Sanofi-Aventis discloses:
The assembly as in claim 10, wherein the add-on dose setting member (135) comprises the first coupling structure (138).
Regarding claim 14, Sanofi-Aventis discloses:
The assembly as in claim 10, wherein the add-on dose setting member (135) comprises the second coupling structure (133).
Allowable Subject Matter
Claims 3-8, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783